        Case 5:20-mj-00040-JLT Document 6 Filed 11/05/20 Page 1 of 1


1

2

3

4                                 UNITED STATES DISTRICT COURT
5                                 EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                  )      Case No: 5:20-MJ-00040 JLT
                                                )
8                    Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                )
9            vs.                                )
                                                )
10   NANCY MICHELLE RENTERIA,                   )
                                                )
11                   Defendant.                 )
                                                )
12
13          The defendant has attested to his financial inability to employ counsel and wishes the
14   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
15   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
16   ORDERS:
17          1.      Monica L. Bermudez is APPOINTED to represent the above defendant in this
18   case effective nunc pro tunc to November 3, 2020, for the initial appearance only.
19
     IT IS SO ORDERED.
20

21      Dated:     November 4, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
22

23
24

25

26

27

28
